Summary judgment was properly granted to defendant in this defamation action. All but one of the alleged defamatory statements in the published article are truthful. The one statement that could conceivably be construed as an attack on plaintiff’s professional competence or character, to wit, "marketing people are paid to sell”, is a statement of opinion, and thus not actionable (see, e.g., Parks v Steinbrenner, 131 AD2d 60; see also, Brian v Richardson, 87 NY2d 46) and, in any event, no special damage is alleged. Moreover, defendant *308did not act in a "grossly irresponsible manner” by publishing the information after its reporter confirmed the information from reliable sources and had it reviewed by two experienced editors (Chapadeau v Utica Observer-Dispatch, 38 NY2d 196, 199).
We reject plaintiff’s arguments based on the "law of the case” due to an earlier Supreme Court order in this action. The purportedly relevant issue determined in the earlier order was not the same as the issue determined in the order now on appeal; that issue was litigated by plaintiff and other parties defendant, not defendant-respondent herein; and most importantly, this Court is not constrained by the Supreme Court’s prior decision (see, Martin v City of Cohoes, 37 NY2d 162, 165; Agee v Ajar, 154 AD2d 569, 571, appeal dismissed 75 NY2d 916). Concur—Rosenberger, J. P., Ellerin, Rubin and Kupferman, JJ.